0/21 8:14 to 6:442Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 9/27/21 has been entered.  Claims 1-15 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-026962 Yoshida et al., the machine English translation thereof provided being referenced below, in view of WO 2005/089085 Rosen et al.

Yoshida discloses solutions of polyisocyanate prepolymer containing solvent, isocyanate group terminated prepolymer, and a silylated phosphate ester or silylated phophite ester.  See Yoshida, claim 1 and paragraph [0005].  The silylated phosphate esters or silylated phophite esters of Yoshida, paragraphs [0019]-[0020] fall within the scope of the instantly claimed silyl esters, including those of the instant claims 1, 2, and 3.  Yoshida, paragraph [0004] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as improving storage stability and 
Yoshida, paragraph [0029] discloses using anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida.
          Yoshida discloses using aliphatic or alicyclic isocyanate monomers at Yoshida, paragraphs [0010] and [0033], noting that the HDI is an aliphatic monomeric diisocyanate.  See Yoshida, paragraph [0010] for the definition of HDI as being hexamethylene diisocyanate.  The exemplified HDI falls within the scope of the instant claim 5.

          It is noted that the monomeric isocyanates of Yoshida, paragraphs [0038] and [0039] include aromatic polyisocyanates.  Aromatic polyisocyanates discolor more easily than aliphatic or alicyclic polyisocyanates.
          The amounts of isocyanate monomer and polyol of Yoshida, paragraphs [0032] and [0033] and paragraph [0036], Table 1 of the Japanese document necessitate isocyanate contents within the broad range of the instantly claimed NCO contents.  See MPEP 2112.  Note that the upper NCO contents of the solutions of Yoshida, paragraph [0024] necessitate that the polyisocyanate has NCO contents within the scope of the instantly claimed isocyanate contents.
          The instant claims encompass the monomeric isocyanate being reacted with polyols to give urethane groups according to the instant specification, page 6, lines 1-5, particularly noting that “and/or” of line 1 includes polyisocyanates including only urethane groups.


     Yoshida discloses using their silyl phosphate esters and silyl phosphite esters in preferred amounts of 0.0001 to 1 mass % at paragraph [0021].  The lower portion of this range reads on amounts of 100 ppm to 300 ppm.  These amounts of Yoshida fall within the scope of the instant claims 1, 4, and 12.

     The amounts of polyisocyanate to solvent of Yoshida, paragraph [0024] falls within the scope of the instant claim 9.  The solvents of Yoshida, paragraph [0023] fall within the scope of the instant claim 10. 

     Rosen discloses adding hindered phenols to polyisocyanates to improve their color stability.  See Rosen, the title, the abstract, and page 3, lines 5-13.  The hindered phenols of Rosen, page 3, lines 10-13 fall within the scope of the instantly claimed component (C), including that of the instant claim 7.



     Yoshida does not disclose the instantly claimed component (C) and does not exemplify the instantly claimed amounts of the instantly claimed silyl phosphates or silyl phosphonates.

     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (C) in the compositions of Yoshida discussed above because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen discloses adding sterically hindered phenols, including those of the instant claim 7, to polyisocyanates in order to stabilize the polyisocyanates against color change (Rosen, page 3, lines 5-13), and the combined mechanisms of stabilizing polyisocyanates from color changing of the silyl phosphates or silyl phosphonates of Yoshida and the hindered phenols of Rosen would have been expected in the polyisocyanate composition of Yoshida containing both color stabilizers.  Additionally, the increase in amount of color stabilizer from using both stabilizers would have been expected to increase the color stabilization.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (F), including that of the instant claim 11, in the above discussed polyisocyanate compositions of Yoshida because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen discloses adding sterically hindered phenols, including those of the instant claim 7, combined with organophosphite antioxidants, which fall within the scope of the instant claim 11, to polyisocyanates in order to stabilize the polyisocyanates against color 


Mixing the above discussed components gives the method of the instant claim 12.
Yoshida discloses combining the above discussed polyisocyanate solution with binder containing isocyanate reactive compounds of Yoshida, paragraph [0026] to give a paint or coating which cures by reaction of the polyisocyanate and binder containing isocyanate reactive compounds, which falls within the scope of the instant claims 13 and 14.  These paints of Yoshida contain the instantly claimed ingredients and can therefore necessarily be used in the future intended uses of the method of the instant claim 15 which only requires employing the instantly claimed polyisocyanate composition of claim 1 as curing agent in coating materials.  The recitations following “as curing agent” are future intended uses which do not further define the method over the combining of polyisocyanate with polyisocyanate reactive binders of Yoshida, paragraph [0026].

3.     Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Applicant’s Arguments

4.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

In their response of 
The applicant argues “The instant application as originally filed demonstrates that this particular combination produces unexpected results. As can be seen from the examples and comparative examples, the stability of an isocyanate composition against moisture can be further increased if 0.2 -300 ppm TMSP in combination with sterically hindered phenols are specifically present as additives. If the amount is under- or exceeded, a more pronounced color change, or precipitation formation, can be observed. A synergistic effect between TMSP and phenol is clearly visible, as the combination of hindered phenol (C) and silyl ester (B) lead to a stronger stabilization than the respective individual components, compared to a reference sample without any color stabilizing additive (see series 5).  The underlying problem is therefore seen in the provision of a storage-stable polyisocyanate composition that shows improved color stability. In Yoshida, the exemplary amounts of silyl ester used are significantly higher; as shown in the examples of the instant application application (examples V45, V48, V33) , the stabilizing effect in this amount range decreases due to precipitation formation.”  The examiner sees no probative 
The applicant argues “Thus, it is not known from Yoshida that the storage stability can be increased if the silyl ester is specifically used in a demanding amount of 0.2-300 ppm.”  As noted in the above rejection, Yoshida discloses using their silyl phosphates in amounts as low as 100 ppm and amounts above that including 100 ppm to 300 ppm in the broad range of Yoshida noted in the above rejection.  Yoshida is not limited to its examples and is valid for all that it teaches.  
The applicant argues “Rosen does not describe silyl ester at all. Therefore, Rosen is also silent about the demanding amount of 0.2-300 ppm. In particular, Rosen does not provide any indication that the color stability of a storage-stable NCO composition can be further increased if a sterically hindered phenol is present in addition to the silyl ester, since Rosen does not describe silyl ester.”  Rosen is not cited for silyl ester and its amounts.  Yoshida clearly teaches the use of silyl ester and amounts thereof including 100 ppm and above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “Based on Yoshida, the skilled person does not receive any indication, even taking into account Rosen, to specifically use 0.2-300 ppm of a silyl ester as an additive in combination with a sterically hindered phenol, let alone to increase the color stability in this way. Further, as demonstrated in the specification as originally filed, this combination resulted in a surprising synergistic effect. For at least these reasons, withdrawal of the rejection is respectfully requested.”  The rejection is not based on Yoshida alone.  Arguments to Yoshida alone do not address the above rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is clear from Yoshida’s full disclosure, as cited in the above rejection, that Yoshida includes using a broad range of silyl esters including 100 ppm to 300 ppm thereof.  Yoshida discloses using their silyl phosphate esters and silyl phosphite esters in preferred amounts of 0.0001 to 1 mass % at paragraph [0021].  The lower portion of this range reads on amounts of 100 ppm to 300 ppm.  These amounts of Yoshida fall within the scope of the instant claims 1, 4, and 12.  Yoshida, paragraph [0039] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as giving polyisocyanate solutions with little decrease in solvent dilution and little coloration even at high temperature storage.  The last sentence of Yoshida, paragraph [0039] shows these properties to be due to the presence of the silyl phosphate esters and silyl phosphite esters of Yoshida.


The examiner sees no probative showing of any unexpected result stemming from any difference between the instantly claimed inventions and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed invention.  The above rejection is therefore maintained.

5.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762